Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 07/19/22.  Claims 1,3-12,15 and 17-20 of which claims 1 and 15 are independent, were pending in this application and have been considered below.
• Claims 1 and 15 are currently amended. 
• Claims 2,13, 14, 16 and 21-28 remain cancelled. 
• No claims are new.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 07/19/22, with respect to the rejection of claims 1, 12, 13 and 15 under 35 U.S.C. 103 as being unpatentable over  3GPP, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Considerations on L beam management, 3GPP R1-1710057, June 2017, pages 1-4(See IDS) in view of 3GPP, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; On Power Control Processes for Multi Beam Transmission in NR. 3GPP R1-1705515. April 2017. pages 1-4 (see IDS)
 have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               
5.            Authorization for this examiner's amendment was given in a telephone interview with Michael L. Bartholomew, Attorney for Applicants, Reg. No 60,225, on 08/18/2022.

6.         The application is amended as follows:
Claim 13 is amended as follow:
13. (Cancelled)
Allowable Subject Matter
7.         Claims 1,3-12,15 and 17-20 are allowed.
8.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
9.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 15, the prior art of record, specifically 
3GPP R1-1710057(See IDS) teaches a method of user equipment in (section 1. Introduction, 2nd Agreements: NR supports a UL RS indication for a configured SRS resource, where UE transmits the SRS using the beam used for transmitting the indicated UL RS) comprising: receiving, at a user equipment, downlink control information comprising (When different layers of a PUSCH are transmitted from different panels, it is necessary to associate the PUSCH layer with its associated SRI, for UE to derive the antenna panel and uplink beam for different layers. When multiple SRI values are signaled in the UL grant (e.g. multi-panel) ; and
performing codebook based physical uplink shared channel  transmission according to  ((see section 2.1.4, proposal 4: each PUSCH layer (or codeword) is associated with one SRI) ( see section 2.1.4, UL RS indication can be SRI via DCI. SRI for multi-panel uplink transmission is discussed. For a UE equipped with multiple uplink antenna panels, each panel can be configured with a SRS resource. Similar to the DL multi-TRP/multi-panel discussion, different PUSCH layers/codewords can be transmitted from different panels).
3GPP R1-1705515 teaches in in section 2.1, General procedure for UP (page 1, UE transmits SRS through the determined beam for CSI acquisition, and after these two, PUSCH is transmitted with TRP configuring UL beam and/or UL precoder. See page 2, paragraph above fig. 2, For codebook based UL transmission, TPMI can be utilized by TRP further to indicate the UE the selected port(s) and corresponding precoder. Except the case that one SRS resource contains only one port, the port selection would rely on TPMI configuration from the TRP. TPMI refers to UL codebook design, either selecting port(s) or weighting independent amplitude/phase among the ports. Detailed UL codebook discussion can be found in [5]. In a word, SRI and TPMI are mostly to be used together in a general codebook-based case, where the SRI indicates panel selection and TPMI indicates digital precoder among the antennas within the selected panel(s). In non-codebook based case, SRI is used to indicate panel/antenna selection. The detailed discussion of SRI and TPMI can be found in [5] [6].
3GPP R1-1802095 teaches in section 6.1.1.1 Codebook based UL transmission. For codebook based transmission, the UE now can only be configured with a single SRS resource set and only one SRS resource can be indicated based on the SRS resource set. The maximum number of configured resources for codebook based transmission is 2.
However, none of the prior arts cited alone or in combination provides the motivation to teach and transmitting two or more sounding reference signal resources configured in two or more sounding reference signal resource sets, respectively, wherein the two or more sounding reference signal resources are used for the codebook based physical uplink shared channel transmission as recited in claims 1 and similarly in claim 15.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 18, 2022